NO. 12-08-00011-CV
 
IN THE COURT OF APPEALS 
 
TWELFTH COURT OF APPEALS DISTRICT
 
TYLER, TEXAS
JOHN M.
O’QUINN, P.C. d/b/a O’QUINN                §                  APPEAL FROM THE
FOURTH
& LAMINACK, JOHN M. O’QUINN &
ASSOCIATES, A TEXAS GENERAL
PARTNERSHIP, JOHN M. O’QUINN &
ASSOCIATES, L.L.P. d/b/a O’QUINN &
LAMINACK, JOHN M. O’QUINN LAW
FIRM, P.L.L.C., AND O’QUINN &
LAMINACK,  
                                                  §                   JUDICIAL
DISTRICT COURT OF
APPELLANTS
 
V.        
 
MARTHA WOOD AND PATRICIA HAYNES,
APPELLEES                                                   §                    RUSK
COUNTY, TEXAS



                                                      MEMORANDUM
OPINION
                                                                  PER
CURIAM
            Appellants
have filed an unopposed motion to dismiss this appeal.  In their motion, Appellants
state that they have resolved this dispute and no longer wish to pursue the
appeal.  Because Appellants have met the requirements of Texas Rule of
Appellate Procedure 42.1(a)(1), the motion is granted, and the appeal is dismissed. 
All pending motions are overruled as moot.
            Opinion delivered August 11, 2010.
            Panel consisted of Worthen, C.J., Griffith, J., and
Hoyle, J.
 
 
 
(PUBLISH)